

OPTION AGREEMENT
 
This Option Agreement (this "Agreement") is made as of this ___ day of November,
2009 by Eric Takamura (the “Grantor”) to _______ (the “Grantee”).
 
RECITALS


WHEREAS, in consideration for the payment of $250, the Grantor has agreed to
issue to the Grantee this option to purchase ______ shares of NuGen Mobility,
Inc. (the “Company”) on the terms and conditions set forth in this Agreement;
and


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.           Grant of Option.  For the payment of $250 being made simultaneous
with the execution and delivery of this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantor hereby irrevocably grants the Grantee the option (the "Option") to
purchase all, or any portion of, _____ shares of the Company (the “Shares”) on
the terms and conditions set forth in this Agreement.
 
2.           Term of the Option.  The period during which the Option may be
exercised (the "Option Period") shall commence on the date hereof and end
eighteen months from the date hereof (the "Option Expiration Date").
 
3.           Purchase Price.  The purchase price for the Shares (the "Option
Purchase Price") upon exercise of the Option shall be $0.50 per Share.
 
4.           Exercise of the Option.  The Option may be exercised in whole or in
part at any time during the Option Period.  If the Grantee shall desire to
exercise the Option, then, on or before the Option Expiration Date, the Grantee
shall deliver to the Grantor an irrevocable written notice (the "Option Notice")
of its exercise of the Option, which notice shall specify the location, date and
time of the closing of the exercise of the Option (the "Option Closing").
 
5.           Deliveries at Option Closing. At the Option Closing, the Grantee
shall deliver to the Grantor the Option Purchase Price. Within twenty business
days thereof, the Grantor shall ensure that the Company shall deliver stock
certificates evidencing the Shares purchased, in proper form for transfer with
all required transfer tax stamps affixed.
 
6.           Representations and Warranties of the Grantor.  The Grantor
represents, warrants and covenants to the Grantee that:
 
6.1           Authority.  The Grantor has all requisite power and authority to
execute, deliver and perform his obligations under this Agreement and has taken
all action necessary in order to execute and deliver this Agreement.  This
Agreement has been duly executed and delivered by the Grantor and constitutes
the valid and binding obligation of the Grantor, enforceable against it in
accordance with its terms.
 
6.2           Absence of Conflict. Neither the execution and delivery of this
Agreement by Grantor nor the consummation of the transactions contemplated
hereby will (i) violate, conflict with, result in a breach or termination of,
constitute a default under or give rise to a right to terminate, amend, cancel
or accelerate (or an event which, with notice or lapse of time or both, would
constitute the same) (1) any agreement, commitment, note, bond, deed of trust,
indenture, lease, mortgage or other instrument to which Grantor is a party or by
which any of his properties or assets is bound, or (2) any law, order of a
governmental authority or any other restriction of any kind or character
applicable to Grantor or any of his properties or assets.

 

--------------------------------------------------------------------------------

 

6.3           Consents.  No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (i) any
governmental authority or (ii) any other person (including, but not limited to,
any party to a contract or other agreement or commitment of Company), is
required in connection with the execution, delivery and performance of this
Agreement.
 
7.           Representations and Warranties of the Grantee.  The Grantee
represents, warrants and covenants to the Grantor that:
 
7.1 The Grantee has such knowledge, sophistication and experience in business
and financial matters as to be capable of evaluating the merits and risk of the
prospective acquisition of the Option and the Shares and can bear the economic
risk of such investment, and that if he exercises the Option, he will be
purchasing the Shares for his own account and not with a view to the
distribution thereof or with any present intention of distributing or selling
any of such stock except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state securities laws.
 
7.2 The Grantee understands and agrees that the offer and sale of the Option and
the Shares have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions thereunder and applicable state
securities laws or if an exemption from registration is available.  The issuance
of the Option and the other transactions contemplated herein are exempt from the
registration requirements of the Securities Act.
 
7.3 The Grantee is an “Accredited Investor” as such term is defined in Rule
501(a)(1-8) of Regulation D promulgated under the Securities Act.
 
7.4 The Grantee is capable of evaluating the merits and risks of investing in
the Option and the Shares
 
7.5 The Grantee has a pre-existing personal or business relationship with the
Company, one of the Company’s officers, or one of the Company’s affiliates.  The
Grantee is not subscribing for the Option because of or following any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation by a person other than
an authorized representative of the Company.
 
7.6 The Grantee is not relying on the Grantor, the Company with respect to any
legal, investment or tax considerations involved in the purchase, ownership and
disposition of the Option or the Shares. The Grantee has relied solely on the
advice of, or has consulted with, in regard to the legal, investment and tax
considerations involved in the purchase, ownership and disposition of the Option
and the Shares, the Grantee’s own legal counsel, business and/or investment
adviser, accountant and tax adviser.
 
7.7 If the Grantee is a corporation, partnership, trust or other entity: (i) it
is authorized and qualified to purchase this Option; (ii) the person signing
this Agreement on behalf of such entity has been duly authorized by such entity
to do so; and (iii) such entity was not organized or reorganized for the
specific purpose of acquiring the Option.

 
2

--------------------------------------------------------------------------------

 

8.           Amendments.  This Agreement may not be changed orally, but only by
an agreement in writing and signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.
 
9.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF DELAWARE
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE. BOTH PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS RESPECTIVE PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF DELAWARE SITTING IN DELAWARE AND OF THE UNITED
STATES DISTRICT COURT OF DELAWARE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. COMPANY HEREBY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING FOR THE ENFORCEMENT OF THIS AGREEMENT.
 
10.         Notices.  All notices and communications shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as provided in the Subscription Agreement.
 
11.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
assigns and heirs and personal representatives in the case of the Grantor.  This
Agreement and the rights granted hereto are not assignable.
 
12.         Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision and the parties agree to replace such provision with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such provisions; provided, however,
that no such severability will be effective against a party if it materially and
adversely changes the economic benefits of this Agreement to such party.
 
13.         Further Assurances.  The parties shall each cooperate and use (or
cause its agents to use) its best efforts to promptly take or cause to be taken
all necessary actions, and do or cause to be done all things necessary, proper
or advisable under this Agreement and applicable laws to consummate and make
effective all transactions contemplated by this Agreement as soon as practicable
following the request of the party.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 
[name of Subscriber]
 
By:
   
Name:
 
Title:
     
   
Eric Takamura

 
 
 
4

--------------------------------------------------------------------------------

 
Schedule

 
Date of
             
 Number of
Investment
 
Name of Subscriber
       
 Shares
                 
16-Feb-10
 
Allen
Becker
       
   100,000
29-Jan-10
 
Daniel T Bogar IRA R/O Guarantee & Trust CO Trustee
 
   300,000
29-Jan-10
 
Daniel T.
Bogar
Brandilyn D.
Bogar
   
   140,000
29-Jan-10
 
Adam & Susan Finn Revocable Trust dtd Sept 27, 2006
 
     50,000
29-Jan-10
 
Jordan Stuart
Finn
       
     50,000
29-Jan-10
 
Bradley Ray
Freels
       
     50,000
29-Jan-10
 
Hugo E.
Garcia Jr.
       
     50,000
16-Feb-10
 
Goldeneye Partners II, Ltd.
     
   100,000
29-Jan-10
 
Edward C.
Gomez
       
     50,000
16-Feb-10
 
Uzi
HaLevy
       
   150,000
29-Jan-10
 
William J.
Hickl III
       
     25,000
29-Jan-10
 
David E.
Houge
       
     30,000
16-Feb-10
 
Tyler
Hughes
       
     30,000
16-Feb-10
 
ITC Trading Company, LTD.
     
     50,000
29-Jan-10
 
Ted
Izatt
       
     50,000
16-Feb-10
 
Lakeview Investments, Inc.
     
   100,000
16-Feb-10
 
Ariel
Leibovitz
       
     75,000
29-Jan-10
 
John
McClure
       
     30,000
29-Jan-10
 
Richard G.
McKee Jr.
       
   120,000
29-Jan-10
 
Stephen H.
McKnight
       
     45,000
29-Jan-10
 
Stephen
Najarian
Kathy Garcia
Najarian
 JT TEN
 
     50,000
16-Feb-10
 
Equity Trust Co Custodian FBO Anthony J. Padon IRA
 
     50,000
29-Jan-10
 
David H.
Peterson
       
   200,000
29-Jan-10
 
Jackie A.
Reiner
       
     25,000
16-Feb-10
 
Hershel M.
Rich
Hilda A.
Rich
TEN COM
 
     25,000
29-Jan-10
 
Juan Alberto
Rincon
       
     50,000
16-Feb-10
 
Arthur
Schechter
       
   100,000
16-Feb-10
 
3K Partners, Ltd.
       
   100,000
29-Jan-10
 
Jimin
Wang
       
   150,000
16-Feb-10
 
Benjamin S.
Warren
       
     50,000
29-Jan-10
 
Charles M Weiser IRA Guarantee & Trust Co Trustee
 
     50,000
16-Feb-10
 
Zeevi Hi-Tec Invesyment Holdings
     
   150,000


 
 
 

--------------------------------------------------------------------------------

 